Title: To James Madison from Wyllys Silliman, 2 September 1801 (Abstract)
From: Silliman, Wyllys
To: Madison, James


2 September 1801, Marietta. Trusting in his belief that the administration wishes the laws of the national legislature to be generally promulgated, suggests their publication be extended to the Northwest Territory, even though the strict letter of the act of 1798 does not cover territories. Owing to expense of importing books, a newspaper is the main source of information for the populace, and it would be advantageous to have the laws in a newspaper. Out of a desire to inculcate knowledge among the people, he has arranged for publication of a newspaper which will have extensive circulation both in the territory and in the western counties of Virginia, but he cannot cover expense without publishing laws. Informs JM that the nearest papers that do publish laws are in Winchester and Lexington.

 

   RC (NHi: Gallatin Papers). 3 pp. Reproduced in Papers of Gallatin (microfilm ed.), reel 5. In December 1801 Silliman established the Marietta Ohio Gazette, and the Territorial and Virginia Herald under the editorship of Elijah Backus, to whom he sold his interest within two years (Brigham, History and Bibliography of American Newspapers, 2:810).


   The 2 Mar. 1799 “Act in addition to an act intituled ‘An act for the more general promulgation of the Laws of the United States’” ordered the secretary of state, “as soon as conveniently may be, after he shall receive any order, resolution or law passed by Congress,” to have the same printed in at least one but no more than three newspapers in each state (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 1:724).

